xwaerable Job0 XL sbeb
Crida8i  Diatrkt Attorney
sub Antedo.        fww

Dau   ear:

                                           opialom xwaawr 04139
                                           Re: Doe. tba w8rraat law permit
                                                 tba io*wwe d tin30 rrrraata
                                                te
                                                 k lp M t
                                                        o nM ylateral
                                                r wd8.
                                                     o r dea ld
                                                              th e n
                                                                   lKi.t




             w* Uk wwledg e r ec eip
                                   d y   t o ur
                                              OJda ia
                                                    r q ao 8.t
                                                            d
Aa#wt l4, Ml Qwte from your ktter a8 t-t




                      “‘PO.0 tbo warrut hw prdt             tu to tssw time
      wurMtetok*patwylatualrodo,orabould
                                            before w8rrua     cu k wed


              Tkmpowusdtbe        coanmiW~rs*     Cwrta b nlaaat
Co~btli~galuo~~rolld8,~glu~o~to[Luutleafor
tbe parpew. are gowrwd     w&ally by tba ltatutw. This foliowa from
tbe coaxxmutdof tbe Cowtitutloa. Artlcb ll. seuttw 2. that tlm laying
art, construct    md repriring of web raadm .I141 k prewidad for by
gewr81  hwo.   srticle 239, PTernon’aAnnotated CIviI Stitatas, pwwidm
                  -xcach~*a~corvtahaul
                  “3. lay wt and establish.
                                          chase                 and dia-
         cwtlwa   pebm roads ad highways.
                             +**+
                  ‘6.   lb~rclw      gomoral comtrd over all roads.
         atghwaya. forrlee ad brtdea           tn their cowtlea.w

                *ower te iawe time warrant8 in paymarhtfor tha con-
 lWtia 0efr ea d8  ha sb ees la np lied
                                     fr o mth eda tya d wtb * to
 c o wtr wta a lmaLa.a itav. rLoper, 217 SiW. 3738 an alw Sa8
 Fwxkio Gouaty V. M&lam,            S8 Ten. 243; Strattw v. Commiaaiomera’
 coo& I37 s.w. llto: Mema           v. Mc~%ll, 146 S. lk’.(Zd) 332.

               In~dtl#forvpoirywa~thrttacrC~a~ra’
 Court has adhority b iaaw timr wariants for impr0Wawrt of all
 cowty rwda, sad we hww of w wthwity that reqairea the Comda-
 & me;*’
     Co ur
         tet
           lp dfy
                thapadfie
                  e       road o rroads t0
                                         b e
                                           h p r 0W&
              WhenwapuKkroadaareaamedLntha0otkeaad
order it wwld be t0 the diacreliom of the Comnai~alwora’ Cwrt to
iaaaa the warrwtm for the iaaprovemwt    ef any cewty rod  Brown v.
pmtop     couuty court, 90 8. E. ti6t wright v. AUW.                 ZS7 S. W. 980.

                  X0wever.    if the CwmaksaIeWrd             Cwrt     sees fit to
l~ce~r~~~~*~o+br.~~aro~~~
L@AyAT                       a cwdlK08    la    tho   amtiw   sad    order   whkhfisw
                      ilmpmw&   SW Moore v. cdfm      300 s. w. 3w;
Fletcher v. Sly. S3 9. W. U7. When the reads are Km8 desigaate+& the
Commiaaianr**Ceurtmwtimprweth0w           partk8lar reads. Blaeb
v. sbagth,  346 s. w. 79.

              h reply to w      diwuaaiw               of Article i?36&, Verwda
Amwtated Civil statute*, tbia *p-t                    ba8 always cigltemded that
~aartlc&~asstr#raAptb~totrtL&gprpowafor~a
cowty may lawhlly laaw time warraata. Saidarticle  marely re(p-
k~Sfarcktrll~llnukOdplbllcim~~bl,C~~Sraa
              and preacribe~ the stepswhich must k taken prier
mrralcipalitlea
to the iaauaaced evidewea d iadabtrdnmma for much lmprevemanta.
This ctiowrzOn wu wphsld in the case d Adam@ v. hAsGill, aopra.
I
    H0a0rable Joha R. shwk. pair, I3



         SpadfkaUy aaaweriag yau qwatlw, it is oar 0piaioatbat
    Un Comadaaitmora* Coarl has tba authority to imw tima warraata
    to improva say lateral road la Uu cowty.      X8imauiag a&l warraate
    thw  e
         a r mus
              t comply
                    t      ltricUy with tin terms    d 4irUck ;L36&. If
    a almarpacy vista, mashas im defiaed la Section 5 of Article 23691,
    thw the restrict&ma impawd by Sutimm 2.3 and 4 ot aaid lr Uc la
    de wt apply.

           With raferace to tin $80.0@0 iaaw d &oad and Bridge war-
    ruts  meaUoaed ia poor rqwat,     this department 0fficiaUy apprwed
    this imaot on August 21, 1941.when part of the isaw was fuadod into
    bwds.

           True-   that   this aaawua   ywr    qwatiw,   we an



                              ATTORXEY        GEMERAL    OF TEXAS

                              ti   /a/ Clad  0. BaoUuwa
                                        ClMdO.BUthSiW
                                              Assist&at
    APPROVEDAUG.t6.1941




    APPROVED
    OPXNXOLOCOMMXTTEE
    BY BWB
    cHAxlwlAN




                                                                           I